—Appeal from an order of Supreme Court, Niagara County (Fricano, J.), entered February 15, 2002, which granted defendant’s motion to dismiss the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted defendant’s motion to dismiss the complaint, which alleges false arrest. A cause of action for false arrest accrues when the confinement terminates (see Kramer v Herrera, 176 AD2d 1241 [1991]; Boose v City of Rochester, 71 AD2d 59, 64-65 [1979]). The record establishes that plaintiff was arrested on August 21, 2000 for theft of services, based on his alleged refusal to pay for a room at defendant hotel that his family had occupied for several hours. Plaintiff was released from police custody on August 22, *9242000 but did not commence this action until October 15, 2001. Thus, this action is time-barred (see CPLR 215 [3]; Boose,. 71 AD2d 59 [1979]), and we need not reach any other issues. Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Gorski, JJ.